Citation Nr: 1736500	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  17-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to a compensable rating for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2015 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of a compensable rating for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Parkinson's disease is attributable to service.


CONCLUSION OF LAW

Parkinson's disease was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, Parkinson's disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

During service, the Veteran suffered a head injury in 1955 during which time he lost consciousness for 5 minutes.  The Veteran has been service-connected for TBI based on that incident.  

Medical records of Dr. A.W. dated in 2005-2006 diagnosed the Veteran with Parkinson's disease.  In November 2005, Dr. I.P indicated that the Veteran had essential familiar tremors, and early Parkinson's disease.  He said that the VA system should consider the Veteran's request for VA benefits.

A December 2011 magnetic resonance imaging (MRI) suggested Parkinson's disease.

A February 2015 VA Aid and Attendance/Housebound examination noted that the Veteran had Parkinson's disease.  March 2015 VA evaluations also diagnosed Parkinson's disease.

In March 2015, Dr. D.S. indicated that the Veteran had a history of TBI during service with loss of consciousness.  He currently has Parkinsonism that has been going on for 14 or 15 years and could be related to the inservice TBI.

In March 2015, Dr. L.N. stated that it was his professional opinion that the Veteran's Parkinson's disease was more likely than not, to have been caused by his service to his country due to the inservice head injury from being knocked down by a jet blast..

In July 2015, Dr. M.M. assessed the Veteran's neurocognitive status and indicated that he had possible dementia.  He stated that he had reviewed the inservice TBI, the medical opinions, and statements from the Veteran and his wife.  The Veteran was diagnosed by him as having dementia due to other general medical condition as well as Parkinson's disease with history of concussion with brief loss of consciousness.  This physician reported that there is scientific literature showing a relationship between a head injury and later brain disease and made reference to that literature.  He discussed findings of connections between injuries involving concussion and loss of consciousness as a cause for a later diagnosis of Parkinson's disease. 

In January 2016, the Veteran was again examined by VA.  The examiner noted that while the Veteran was on active duty on January 13, 1955, he sustained a mild TBI while working on the flight deck when he was knocked to the flight deck by a jet aircraft blast and sustained loss of consciousness for approximately 5 minutes and sustained lacerations above and on the left ear, requiring suturing. He was returned to duty following suturing of the laceration.  The Veteran began having motor symptoms in 2001, consisting of bilateral tremors.  Approximately 4 years later, he developed a shuffling gait, and began showing evidence of dementia in approximately 2007 to 2008.  Current neuropsychological evaluation confirmed the presence of moderate to severe dementia.  Prior neurologic studies revealed parenchymal atrophy of the cerebral and cerebellar cortex, ventriculomegaly, and CSF flow analysis not supporting a diagnosis of normal pressure hydrocephalus; atrophy and white matter disease; moderate loss on the right and moderate to mild loss on the left.  The examiner stated that although Parkinsonism and dementia may both occur as a result of TBI, this developed only following severe and or repetitive episodes.  This Veteran sustained a single episode of mild TBI in 1955, and this was not sufficient to cause post-traumatic Parkinsonism and/or post-traumatic dementia.  It was therefore the examiner's medical opinion that it was less likely than not that the Veteran's parkinsonism and his dementia were incurred in service and/or related to the single mild episode of TBI occurring in service, approximately 45 years before the onset of the Parkinson symptoms and more than 50 years before the onset of dementia.  A VA psychiatrist also opined that it was less likely than not that the TBI resulted in dementia.

In April 2016, Dr. M.M. submitted an additional opinion.  He stated that the Veteran's Parkinson's disease was more likely than not, with at least a 51 percent degree or greater certainty, to have been related to a service-connected disability (TBI), which rendered the Veteran more susceptible to a presentation of Parkinson's disease (which he currently has).  

In May 2017, another medical opinion was submitted by Dr. D.A.P., who is board certified in psychiatry and neurology.  She noted that the Veteran had suffered a head injury when he was knocked to the flight deck by a blast from a jet aircraft while in service on January 13, 1955.  His record noted that he struck the left side of his head against the flight deck, sustained a 3 inch laceration of the left temporal region, other smaller lacerations, and that he was unconscious for approximately five minutes.  She stated that there is a large body of literature identifying the correlation between head injuries (even a single head injury) and the later development of Parkinson 's disease and dementia.  The association is highest with more severe head injuries.  The effects of these injuries are often not immediate but, rather, become evident much later.  In addition, the extent of a brain injury cannot always be detected by neuro-imaging, and no such imaging was even available at the time of this Veteran's injury.  She referred to two articles discussing this correlation, which she cited and furnished.  She stated that on the basis of the medical information provided, her review of the literature, and her 20 years of experience as a neurologist, it was her opinion that it was more likely than not that this Veteran's inservice head injury caused or considerably contributed to the later development of Parkinson's disease and dementia.  A single injury (as opposed to repetitive injuries) can certainly be the triggering event.  This Veteran's head injury, with 5 minutes of loss of consciousness, was significant enough to be the triggering event.  Lastly, she stated that the effects of head injuries can be remote rather than immediate. 

Lay evidence and medical articles have also been submitted in support of the claim.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided fully articulated opinion, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the medical opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether the Veteran's Parkinson's disease is directly attributable to the inservice head injury incident (as opposed to also developing as a condition secondary to the TBI).  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists in the fields of neurology and psychiatry, and were based on essentially an accurate medical history.  There are opinions of record that reach different conclusions with regard to whether the inservice brain injury caused or contributed to the later development of Parkinson's disease; the opinions offer supporting rationale for their differing opinions.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for Parkinson's disease is warranted.


ORDER

Service connection for Parkinson's disease is granted.  


REMAND

The Veteran has been assigned a noncompensable rating for his TBI.  He VA examination findings considerably differ from the private findings.  However, since Parkinson's disease has been service-connected, the Board finds that it would be useful for the Veteran to have a comprehensive VA neuropsychiatric examination in order to assess the Veteran's possibly intertwined symptoms and to appropriately rate the two disabilities, if they can be separated, accordingly.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA neuropsychiatric examination to determine the nature and extent of his service-connected TBI and Parkinson's disease.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Appropriate Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  All findings, conclusions, and opinions must be supported by a clear rationale.

2.  Readjudicate the claims on appeal in light of all of the evidence of record.  The RO should consider the possibly intertwined symptoms of the TBI and Parkinson's disease to appropriately rate the two disabilities, if they can be separated.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


